Exhibit 10.21

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective (subject
to regulatory approval) as of May 23, 2005 (the “Effective Date”) by and between
AmericanWest Bank, a Washington state-chartered bank (the “Bank”), and Greg
Hansen (“Executive”).

 

RECITALS

 

WHEREAS, Bank desires to employ Executive, and Executive desires to accept
employment, as the Executive Vice President/Director of Commercial Lending of
Bank; and

 

WHEREAS, Bank and Executive each desire to formalize the employment relationship
by entering into this Employment Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

The parties agree as follows:

 

1. Definitions; Construction. Defined terms used in this Agreement are
capitalized and, where not expressly defined in a separate section of this
Agreement, are defined as set forth in Section 16. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement.

 

2. Employment; Title. Bank hereby employs Executive, and Executive hereby
accepts employment with Bank, upon the terms and conditions set forth in this
Agreement. Executive’s title shall be “Executive Vice President/Director of
Commercial Lending” of the Bank.

 

3. Term of Employment. The term of this Agreement (“Term”) is two years,
commencing on the Effective Date. Unless earlier terminated pursuant to the
provisions hereof, this Agreement shall be automatically renewed for successive
two-year terms unless either party gives written notice of non-renewal to the
other not less than six (6) months prior to the end of the Term. If this
Agreement is not renewed or the parties do not enter into a new employment
agreement at the end of the Term, then at that time, to the extent Executive
remains employed by Bank, (i) Executive shall be deemed an at-will employee of
Bank, (ii) Executive shall cease to have any right to continued employment under
this Agreement, and (iii) upon termination of his employment, Executive shall
only be entitled to receive the salary and bonuses earned and reimbursable
expenses incurred through the date of such termination, together with such other
benefits such as, by way of example but not limited to, Performance Stock awards
and/or Stock Options issued to Executive, consistent with the terms of any such
issuance; provided, however, that paragraphs (b) and (c) of Section 11 of this
Agreement shall survive this Agreement in the event of written notice of
non-renewal by Bank without Cause such that Executive’s rights and



--------------------------------------------------------------------------------

Bank’s obligations thereunder shall continue with respect to any subsequent
termination of Executive’s employment with Bank as described therein.

 

4. Duties. Executive will report directly to the President and Chief Executive
Officer, and will perform and discharge well and faithfully the duties that may
be assigned to him from time to time by the Chief Executive Officer in
connection with the conduct of Bank’s business. Executive will conduct himself
so as to maintain and increase the goodwill and reputation of Bank and its
business and abide by all codes of ethics or other professional duties
applicable to Executive. In his capacity as Executive Vice President/Director of
Commercial Lending, Executive shall perform the customary duties of Executive
Vice President/Director of Commercial Lending of a Washington commercial bank,
including but not limited to:

 

(a) Direct, manage and supervise the commercial lending operations of the Bank;

 

(b) Approve/reject loans within Executive’s lending authority and recommend on
loans in excess of lending authority;

 

(c) Initiate, develop and monitor implementation of the Bank’s commercial
lending policies and procedures;

 

(d) Maintain a good relationship with Bank’s Board, management and shareholders;

 

(e) Coordinate with other executive officers in the development of strategic
plans and objectives for the Bank;

 

and such other duties as are set forth in Executive’s job description or as may
be assigned from time to time by Bank’s Board or Chief Executive Officer.

 

5. Extent of Service. Executive shall devote his entire business time, attention
and energies to the business of Bank. The foregoing, however, shall not preclude
Executive from engaging in appropriate civic, charitable or religious activities
or from devoting a reasonable amount of time to private investments (subject to
the limitations of Section 13) or from serving on the boards of directors of
other entities, as long as such activities and services do not interfere or
conflict with his responsibilities to Bank.

 

6. Compensation.

 

(a) Salary. Bank shall pay Executive a base salary at the annual rate of
$150,000 payable in accordance with the standard payroll procedures of Bank but
not less than monthly. Executive’s base salary may be increased annually, taking
into consideration Executive’s performance for the most recent performance
period and other relevant factors.

 

(b) Incentive Programs. Executive shall be entitled to participate in any annual
and longer-term incentive programs that are adopted by Bank and that cover
employees in positions comparable to that of Executive; provided, that for the
year 2005 Executive will be

 

2



--------------------------------------------------------------------------------

paid a bonus in an amount not less than $35,000, such bonus to be paid to
Executive on or before February 1, 2006.

 

(c) Signing Bonus. On June 1, 2005, Bank will pay Executive a Signing Bonus in
the amount of $25,000 in consideration of executing this Agreement.

 

(d) Performance Stock Awards and Stock Options.

 

(i) Discretionary Performance Shares. Bank may from time to time grant
Executive, as a Performance Stock award, shares of common stock (the
“Discretionary Performance Shares”) of Bank’s parent holding company,
AmericanWest Bancorporation, as Bank, at Bank’s sole discretion, may see fit.
Any such Discretionary Performance Shares shall vest in accordance with the
terms of the grant thereof, except that the provisions for immediate vesting
thereof set forth in subparagraphs (b)(1)(v) and (c)(1)(iv) of Section 11 of
this Agreement shall apply to any such Discretionary Performance Shares.

 

(ii) Bank may from time to time grant Executive stock options to purchase shares
of common stock (the “Stock Options”) of Bank’s parent holding company,
AmericanWest Bancorporation, at the closing price of such common stock on the
date of grant as Bank, at Bank’s sole discretion, may see fit. Any such grant
shall be evidenced by a separate stock option agreement and shall become
exercisable (i.e., vest) in accordance with the terms of such stock option
agreement, except that the provisions for immediate vesting thereof set forth in
subparagraphs (b)(1)(v) and (c)(1)(iv) of Section 11 of this Agreement shall
apply to any such Stock Options. All such Stock Options shall be “incentive
stock options” within the meaning of the Code.

 

(e) Expenses. Executive shall be entitled to prompt reimbursement of all
reasonable business expenses incurred by him in the performance of his duties
during the Term, subject to the timely presentment of appropriate vouchers and
receipts in accordance with Bank’s policies. Bank shall reimburse Executive for
his monthly membership dues at the Spokane Country Club as part of his expense
reimbursement.

 

(f) Deferred Compensation. Executive may, at his option, defer income from all
or part of his base salary and bonuses through a Deferred Compensation Plan that
is acceptable to Bank, which acceptance shall not be unreasonably withheld.

 

7. Employee Benefits. Executive shall be entitled to participate in employee
benefit plans or programs (including but not limited to retirement plans) of
Bank, if any, to the extent that his position, tenure, salary, age, health and
other qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. In addition, Bank shall pay Executive a car
allowance of $600 per month, payable semi-monthly, as a fixed allowance for use
of his personal automobile. Bank shall have no duty under this Agreement to give
Executive any additional compensation to cover life insurance premiums or to
maintain any life insurance on Executive’s life.

 

8. Vacation. Executive shall be entitled to vacation of four (4) weeks per year,
at full salary, at the discretion of Executive and as time allows, so long as it
is reasonable and does not jeopardize his responsibilities; provided, that at
least once each year Executive must be

 

3



--------------------------------------------------------------------------------

absent from his duties with Bank for a period of at least ten (10) consecutive
business days, all or any portion of which may be vacation leave. The length of
vacation at any one time should not exceed two (2) weeks without the approval of
the President and Chief Executive Officer.

 

9. Surety Bond. Executive agrees to furnish all information and take any other
steps necessary to enable Bank to obtain and maintain a fidelity bond
conditioned on the rendering of a true account by Executive of all moneys, goods
or other property which may come into the custody, charge or possession of
Executive during the Term. The surety company issuing such bond and the amount
of the bond must be acceptable to Bank. All premiums on the bond shall be paid
by Bank. If Executive cannot personally qualify for a surety bond at any time
during the Term, Bank may terminate this Agreement immediately and such
termination shall be deemed to be a termination for Cause.

 

10. Termination. Notwithstanding the provisions of Section 3, Executive’s
employment may be terminated without any breach of this Agreement (provided that
any required payments under Section 11 are duly made) under the following
circumstances:

 

(a) Death. This Agreement shall terminate upon Executive’s death.

 

(b) Disability. If Executive becomes Disabled, Bank may terminate Executive’s
employment hereunder by providing him written notice thereof, and such
termination will be effective upon delivery of such notice.

 

(c) Resignation without Good Reason. Executive may terminate his employment with
Bank at any time without Good Reason (as defined in Section 16) by giving Bank
two (2) months’ written notice thereof. Such termination will be effective on
the earlier of the last day of the notice period or the last day on which
Executive performs services for Bank.

 

(d) Resignation for Good Reason. Executive may terminate his employment with
Bank for Good Reason (as defined in Section 16) by giving Bank thirty (30) days’
written notice thereof. Such notice must describe the matter or matters which,
in Executive’s opinion, form the basis for Good Reason and include a statement
of his intent to terminate his employment on such basis. If the basis for Good
Reason is an alleged breach of this Agreement by Bank, such notice shall
describe in reasonable detail the alleged breach. If Bank cures such breach or
the basis for Good Reason otherwise ceases to exist within the thirty (30) day
period following Bank’s receipt of such notice, Executive shall either rescind
his notice of intent to terminate and continue his employment under this
Agreement, or terminate his employment under Section 10(c), in which case his
notice of breach under this Section 10(d) shall be deemed to satisfy the notice
requirement under Section 10(c). If Bank fails to cure its breach within, or
other bases for Good Reason continue to the end of, the thirty (30) day period
following Bank’s receipt of such notice, Executive’s employment shall terminate
effective on the last day of such 30-day period. If Executive decides to
terminate his employment as provided in Section 10(c), his employment shall
terminate effective on the earlier of the last day of the notice period or the
last day on which Executive performs services for Bank.

 

(e) Involuntary Termination Without Cause. Bank may terminate Executive’s
employment at any time without Cause by giving thirty (30) days’ written notice
thereof to

 

4



--------------------------------------------------------------------------------

Executive. Executive’s employment shall terminate effective on the last day of
the notice period or on such earlier date as Bank specifies in the notice.

 

(f) Involuntary Termination for Cause. Bank may terminate Executive’s employment
for Cause by giving Executive written notice of such termination and the reasons
therefor. Executive’s employment shall terminate immediately upon receipt of the
notice.

 

11. Benefits on Termination of Employment. If Executive’s employment is
terminated during the Term, Executive shall be entitled to receive payments and
benefits as follows:

 

(a) Death; Disability; Resignation without Good Reason; Termination for Cause.

 

If Executive’s employment is terminated as a result of death, Disability,
resignation without Good Reason or termination for Cause pursuant to
subparagraphs (a), (b), (c) or (f), respectively, of Section 10, Executive shall
receive:

 

(1) his base salary through the date his employment terminates;

 

(2) the pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Bank’s standard payroll procedures; and

 

(3) reimbursement of expenses described in Section 6(e) incurred but not yet
reimbursed.

 

(b) Change of Control.

 

(1) If, within two (2) years following the effective date of a Change of Control
(as defined in Section 16), Executive terminates his employment for Good Reason
pursuant to Section 10(d) or Bank terminates Executive without Cause pursuant to
Section 10(e), Executive shall receive:

 

(i) An amount equal to Executive’s then-current annual base salary for the
greater period of (A) two (2) years or (B) the number of months remaining in the
Term, including any renewal Term;

 

(ii) An amount equal to Executive’s bonus for the twelve (12) months immediately
preceding any such termination;

 

(iii) The pro rata portion of any incentive compensation earned but not yet
paid, which shall be calculated in the ordinary course and paid in accordance
with Bank’s standard payroll practices;

 

(iv) Reimbursement of expenses described in Section 6(e) incurred but not yet
reimbursed; and

 

5



--------------------------------------------------------------------------------

(v) Immediate acceleration of vesting of all Discretionary Performance Shares
and/or Stock Options granted to Executive.

 

(2) The payment to which Executive is entitled pursuant to subparagraphs (i),
(ii) and (iii) of Section 11(b)(1) shall be paid in a single installment within
forty-five (45) days following the last day on which he performs services as an
employee of Bank (with no percent value or other discount) or, at Executive’s
option, on a deferred basis (with no premium).

 

(3) Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 11(b) (whether by seeking new employment or
otherwise), and no such payment or benefit shall be reduced by earnings that
Executive may receive from any other source.

 

(4) Notwithstanding anything in this Agreement to the contrary, if the total of
the payments made to Executive under this Section 11(b), together with any other
payments or benefits received from Bank, will be an amount that would cause them
to be a “parachute payment” within the meaning of Section 280G(b)(2)(A) of the
Code (the “Parachute Payment Amount”), then the payment due under Section
11(b)(1)(i) shall be reduced so that the amount thereof is $1 less than the
Parachute Payment Amount.

 

(c) Resignation for Good Reason; Termination without Cause.

 

(1) If Executive terminates his employment for Good Reason pursuant to Section
10(d) or Bank terminates Executive without Cause pursuant to Section 10(e), and
such termination is not within two (2) years following a Change of Control,
Executive shall receive:

 

(i) Continued payment, in accordance with Bank’s standard payroll practices, of
Executive’s then-current base salary from the effective date of termination
through the remainder of the Term, including any renewal Term, but not less than
for a period of one (1) year;

 

(ii) The pro rata portion of any incentive compensation earned but not yet paid,
which shall be calculated in the ordinary course and paid in accordance with
Bank’s standard payroll practices;

 

(iii) Reimbursement of expenses described in Section 6(e) incurred but not yet
reimbursed; and

 

(iv) Immediate acceleration of vesting of all Discretionary Performance Shares
and/or Stock Options which have been granted to Executive prior to the date of
termination.

 

(2) Executive shall not be required to mitigate the amount of any payment or
benefit contemplated by this Section 11(c) (whether by seeking new employment or
otherwise), and no such payment or benefit shall be reduced by earnings that
Executive may receive from any other source.

 

6



--------------------------------------------------------------------------------

(d) Benefits. For the three (3) calendar months following the effective date of
Executive’s resignation for Good Reason pursuant to Section 10(d) or Bank’s
termination of Executive without Cause pursuant to Section 10(e), Executive
(and, where applicable, his dependents) shall be entitled to continue
participation in the group insurance plans maintained by Bank, including life,
disability and health insurance programs, as if he were still an employee of
Bank. Where applicable, Executive’s salary for purposes of such plans shall be
deemed to be equal to his annual salary in effect immediately prior to such
termination. To the extent that Bank finds it not feasible to obtain coverage
for Executive under its group insurance policies during such 90-day period, Bank
shall provide Executive with individual policies which offer at least the same
level of coverage and which impose not more than the same costs on Executive.
The foregoing notwithstanding, in the event that Executive becomes eligible for
comparable group insurance coverage in connection with new employment, Bank’s
obligation to provide coverage under this Section 11(d) shall terminate
immediately upon Executive’s eligibility for such coverage. Any group health
continuation coverage that Bank is required to offer under the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”) shall commence upon
Executive’s election to participate therein at such time as coverage under this
Section 11(d) terminates, and continue for such period of time as allowed under
the COBRA regulations. Executive acknowledges that COBRA coverage will be at his
own cost and expense and that failure by him to submit timely payment of
premiums therefor will result in cancellation of COBRA coverage. Executive’s
rights under other employee benefit plans in which he may have participated will
be determined in accordance with the written plan documents governing those
plans.

 

(e) No Other Payments or Benefits. Except as otherwise expressly provided in
this Section 11 or as required by law, all of Executive’s employee benefits and
compensation shall cease on the last day on which he performs services as an
employee of Bank.

 

12. Proprietary Information.

 

(a) Executive agrees to comply fully with Bank’s policies relating to
non-disclosure of Bank’s trade secrets and proprietary information and
processes, including information regarding Bank’s subsidiaries, affiliates,
customers and prospective customers. Without limiting the generality of the
foregoing, Executive will not, whether during or after his employment with Bank,
disclose any such secrets, information or processes to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever,
nor shall Executive make use of any such property for his own purposes or for
the benefit of any person, firm, corporation or other entity (except Bank) under
any circumstances during or after his employment; provided, that after his
employment ceases, this provision shall not apply to secrets, information and
processes that are then in the public domain (provided that Executive was not
responsible, directly or indirectly, for such secrets, information or processes
entering the public domain without Bank’s consent).

 

(b) Trade secrets, proprietary information, and processes shall not be deemed to
include information which is:

 

(1) publicly known (or becomes publicly known) without the fault or negligence
of Executive;

 

7



--------------------------------------------------------------------------------

(2) received from a third party without restriction and without breach of this
Agreement;

 

(3) approved for release by written authorization of Bank; or

 

(4) required to be disclosed by law; provided, however, that in the event of a
proposed disclosure pursuant to this Section 12(b)(4), Executive shall give Bank
prior written notice before such disclosure is made.

 

(c) Executive agrees that in the event that Executive’s employment terminates
for any reason, Executive shall promptly deliver to Bank all property belonging
to Bank, including all keys, pass cards, identification cards and all documents,
equipment and materials of any nature pertaining to Executive’s employment with
Bank. The obligations in this paragraph include the return of documents,
equipment and other materials which may be in Executive’s desk at work, in
Executive’s car or place of residence, or in any other location under
Executive’s control.

 

(d) This Section shall survive the expiration or any earlier termination of this
Agreement.

 

13. Noncompetition.

 

(a) Participation in a Competing Business. While Executive is employed pursuant
to this Agreement and for the longer of (i) one year following termination of
his employment for any reason or (ii) the balance of the Term remaining, if any
(such longer period of time being the “Restricted Period”), Executive will not
become involved with a Competing Business or serve, directly or indirectly, a
Competing Business in any manner, including, without limitation, as a
shareholder, member, partner, director, officer, manager, investor, organizer,
“founder,” employee, consultant or agent; provided, however, that Executive may
acquire and passively own an interest not exceeding 3% of the total equity
interest in a Competing Business.

 

(b) No Solicitation. While Executive is employed pursuant to this Agreement and
during the Restricted Period, Executive will not directly or indirectly solicit
or attempt to solicit (1) any employees of Bank or its parent holding company,
AmericanWest Bancorporation, to leave their employment or (2) any customers of
the Bank to remove their business from the Bank, or to participate in any manner
in a Competing Business.

 

(c) Employment Outside Washington and Idaho. Nothing in this Section 13 shall
prevent Executive from accepting employment outside the states of Washington or
Idaho from a Competing Business, as long as Executive will not (a) act as an
employee or other representative or agent of the Competing Business within the
states of Washington or Idaho, or (b) have any responsibilities for the
Competing Business’s operations within the states of Washington or Idaho.

 

(d) Competing Business. “Competing Business” means any financial institution or
trust company (including without limitation, any start-up or other financial
institution or trust company in formation) that competes with, or will compete
in the states of Washington or Idaho, with either Bank or AmericanWest
Bancorporation.

 

8



--------------------------------------------------------------------------------

14. Enforcement.

 

(a) Scope of Covenants. Bank and Executive stipulate that, in light of all of
the facts and circumstances of the relationship between Executive and Bank, the
agreements referred to in Sections 12 and 13 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of Bank’s confidential information, goodwill and other protectable
interests. If a court of competent jurisdiction should decline to enforce any of
those covenants and agreements, Executive and Bank request the court to reform
these provisions to restrict Executive’s use of confidential information and
Executive’s ability to compete with Bank to the maximum extent, in time, scope
of activities and geography, the court finds enforceable.

 

(b) Injunctive Relief. Executive acknowledges that Bank will suffer immediate
and irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 12 or 13 or threatens
or attempts to do so. For this reason, under these circumstances, Bank, in
addition to and without limitation of any other rights, remedies or damages
available to it at law or in equity, will be entitled to obtain temporary,
preliminary and permanent injunctions in order to prevent or restrain the
breach, and Bank will not be required to post a bond as a condition for the
granting of this relief.

 

(c) Adequate Consideration. Executive specifically acknowledges the receipt of
adequate consideration for the covenants contained in Sections 12 and 13 and
that Bank is entitled to require him to comply with those Sections. Sections 12,
13 and this Section 14 will survive termination of this Agreement. Executive
represents that if his employment is terminated, whether voluntarily or
involuntarily, Executive has experience and capabilities sufficient to enable
Executive to obtain employment in areas which do not violate this Agreement and
that Bank’s enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.

 

15. Successors.

 

(a) Bank’s Successors. Bank shall require any successor to all or substantially
all of Bank’s business and/or assets and liabilities (whether by purchase,
merger, consolidation, reorganization, liquidation or otherwise) to assume and
expressly agree to perform this Agreement in the same manner and to the same
extent as Bank would be required to perform if there were no succession. Bank’s
failure to obtain an assumption agreement in form and substance reasonably
acceptable to Executive by the effective date of such succession shall
constitute a breach of Bank’s obligations to Executive under this Agreement as
of the effective date of such succession and shall entitle Executive to all of
the payments and other benefits described in Section 11(b).

 

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees, it being agreed by Executive that Executive
cannot assign or make subject to an option any of Executive’s rights, including
rights to payments and benefits, under this Agreement.

 

9



--------------------------------------------------------------------------------

16. Definition of Terms. The following terms used in this Agreement when
capitalized have the following meanings:

 

(a) “Board of Directors” means Bank’s board of directors.

 

(b) “Cause” means any one or more of the following:

 

(1) Executive’s willful misfeasance or gross negligence in the performance of
his duties;

 

(2) Executive’s conviction of a crime in connection with his duties;

 

(3) Executive’s conduct that is demonstrably and significantly harmful to Bank
or Bank’s parent holding company, AmericanWest Bancorporation, as reasonably
determined by the Board of Directors on advice from legal counsel; or

 

(4) Executive cannot personally qualify for a surety bond as required by Section
9.

 

(c) “Change of Control” means a change “in the ownership or effective control”
or “in the ownership of a substantial portion of the assets” of Bank or Bank’s
parent holding company, AmericanWest Bancorporation, within the meaning of
Section 280G of the Code; provided, however, that an internal reorganization of
AmericanWest Bancorporation and its subsidiaries shall not constitute a Change
of Control.

 

(d) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

(e) “Disability” and “Disabled” means that Executive has been unable to perform
the essential functions of his job under this Agreement, with or without
reasonable accommodation, for a period of three (3) consecutive months as the
result of his incapacity due to physical or mental illness.

 

(f) “Good Reason” means any of:

 

(1) a material reduction in Executive’s compensation under Section 6 or benefits
under Sections 7 or 8,

 

(2) a material reduction in Executive’s title or responsibilities,

 

(3) a relocation of Executive’s principal office so that Executive’s one-way
commute distance from his residence in Spokane, Washington is increased by more
than forty (40) miles,

 

(4) failure of Bank’s successor to assume and perform this Agreement as
contemplated by Section 15(a), or

 

(5) any material breach by Bank of this Agreement.

 

10



--------------------------------------------------------------------------------

17. Miscellaneous.

 

(a) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable taxes.

 

(b) Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and sent by registered mail to Executive at
his residence address as maintained on Bank’s records, or to Bank at its
executive offices (care of the President and Chief Executive Officer), or such
other addresses as either party shall notify the other in accordance with the
foregoing procedure.

 

(c) Force Majeure. Neither party shall be liable to the other for any delay or
failure to perform hereunder, which delay or failure is due to causes beyond the
control of said party, including, but not limited to: acts of God; acts of the
public enemy; terrorism; acts of the United States of America, or any State,
territory or political subdivision thereof or of the District of Columbia;
fires; floods; epidemics; quarantine restrictions; strikes; or freight
embargoes. Notwithstanding the foregoing provisions of this Section 16(c), in
every case the delay or failure to perform must be beyond the control and
without the fault or negligence of the party claiming excusable delay.

 

(d) Integration; Amendment. This Agreement comprises the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior or contemporaneous agreements other than that certain Agreement for
Grant of Performance Shares of even date herewith, whether written or oral,
regarding Executive’s employment with Bank and all rights, privileges and
benefits related thereto. No waiver, alteration or modification of any of the
provisions of this Agreement shall be binding unless in writing and signed by
duly authorized representatives of the parties hereto.

 

(e) Waiver. Failure or delay on the part of either party hereto to enforce any
right, power or privilege hereunder shall not be deemed to constitute a waiver
thereof. Additionally, a waiver by either party of a breach of any promise
hereof by the other party shall not operate as or be construed to constitute a
waiver of any subsequent breach by such other party.

 

(f) Savings Clause. If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Agreement shall be valid and enforced
to the fullest extent permitted by law.

 

(g) Authority to Contract. Bank warrants and represents that it has full
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and that this Agreement is not in conflict with any other
agreement to which Bank is a party or by which it may be bound. Bank further
warrants and represents that the individual executing this Agreement on behalf
of Bank has the full power and authority to bind Bank to the terms hereof and
has been authorized to do so in accordance with Bank’s corporate organization.

 

11



--------------------------------------------------------------------------------

(h) Dispute Resolution.

 

(1) Any controversy or claim between Bank and Executive arising from or relating
to this Agreement or any agreement or instrument delivered under or in
connection with this Agreement, including any alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
shall, at the option of Executive or Bank, be submitted to arbitration, using
either the American Arbitration Association (“AAA”) or Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in accordance with the rules of either JAMS or
AAA (at the option of the party initiating the arbitration) and Title 9 of the
United State Code. Any such arbitration shall take place in Spokane, Washington.
All statutes of limitations or any waivers contained herein which would
otherwise be applicable shall apply to any arbitration proceeding under this
Section 16(h). The parties agree that related arbitration proceedings may be
consolidated. The arbitrator shall prepare written reasons for the award.
Judgment upon the award rendered may be entered in any court having
jurisdiction.

 

(2) If any arbitration, legal action or other proceeding is brought for the
enforcement of this Agreement or any agreement or instrument delivered under or
in connection with this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

(k) Advice of Counsel. Before signing this Agreement, Executive either (i)
consulted with and obtained advice from his independent legal counsel in respect
to the legal nature and operation of this Agreement, including its impact on his
rights, privileges and obligations, or (ii) freely and voluntarily decided not
to have the benefit of such consultation and advice with legal counsel.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day herein first above written.

 

EXECUTIVE       AMERICANWEST BANK

By

 

/s/ Greg Hansen

     

By

 

/s/ Robert M. Daugherty

   

Greg Hansen

         

Robert M. Daugherty

               

President and Chief Executive Officer

 

12